 Case 1:20-cv-01114-JTN-SJB ECF No. 26, PageID.96 Filed 03/31/21 Page 1 of 2




                   UNITED STATES OF AMERICA
     U.S. DISTRICT COURT -- WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

CANDY WORKMAN, individually and
on behalf of class members,

           Plaintiffs,                   Case No. 1:20-cv-01114
v.
                                         HON. JANET T. NEFF
PRIORITY HEALTH MANAGED
BENEFITS, INC. and JOHN DOES 1-10,

           Defendants.


 Adam G. Taub (P48703)                  Robert W. O’Brien (P59127)
 ADAM G. TAUB & ASSOCIATES              MILLER JOHNSON
 CONSUMER LAW GROUP, PLC                Attorneys for Defendant Priority
 Attorneys for Plaintiffs               Health
 17200 West 10 Mile Road – Suite 200    45 Ottawa Avenue, SW – Suite 1100
 Southfield, MI 48075                   Grand Rapids, MI 49503
 (248) 746-3790                         (616) 831-1700
 adamgtaub@clgplc.net                   obrienr@millerjohnson.com

 Daniel A. Edelman
 Cathleen M. Combs
 EDELMAN COMBS LATTURNER &
 GOODWIN
 Attorneys for Plaintiffs
 20 S. Clark Street – Suite 1500
 Chicago, IL 60603
 (312) 739-4200
 dedelman@edcombs.com
 ccombs@edcombs.com
 Case 1:20-cv-01114-JTN-SJB ECF No. 26, PageID.97 Filed 03/31/21 Page 2 of 2




      STIPULATED ORDER OF DISMISSAL WITHOUT PREJUDICE

       This matter having come before the Court upon the stipulation of the parties,

through their undersigned counsel, and the Court being otherwise fully advised in

the premises;

       WHEREAS, pursuant to Fed R. Civ. Proc. 41(a), the parties hereby stipulate

to the dismissal of Plaintiff's claims without prejudice and without costs.

       IT IS SO ORDERED.

Dated: ______________________
          March 31, 2021                           /s/ Janet T. Neff
                                              _____________________________
                                               U.S. District Court Judge



STIPULATED AND AGREED:



 CANDY WORKMAN                              PRIORITY HEALTH MANAGED
                                            BENEFITS, INC.


 s/ Daniel A. Edelman                       s/Robert W. O’Brien
 By one of its attorneys                    By one of its attorneys
 Daniel Edelman                             Robert W. O’Brien (P59127)
 Edelman, Combs, Latturner &                Boyle Burdett
 Goodwin LLC                                45 Ottawa Ave SW, Suite 1100
 20 S. Clark St., Suite 1500                Grand Rapids, MI 49503
 Chicago, IL 60603                          616-831-1700
 312-739-4200                               obrienr@millerjohnson.com
 Courtecl@edcombs.com                       burdett@boyleburdett.com
 dedelman@edcombs.com




MJ_DMS 33015461v1
